The opinion of the court was delivered by
Bermudez, C. J.
The plaintiffs appeal from a judgment dismissing .the rule taken by them, to traverse the answers by the garnishees made herein, under garnishment process, an attachment having issued against the defendants as nonresidents of the state.
The object in view was the subjection to the writ and plaintiff’s *478claim, of fifty-seven bales of cotton, consigned .from Mississippi to New Orleans, and considered at the time of the service of the process on the garnishees as still the property of the defendants.
The garnishees are Baldwin & Putnam and Ohaffe, Powell & West.'
They answered the interrogatories in the negative.
They were served on November 20, 1889.
They contend that prior to the service they had parted with, and had delivered the cotton to the rightful owners.
It is satisfactorily established that the cotton was bought from the defendants, in Mississippi, for account of Ohaffe & Powell, of this city; that by some mistake, though consigned to Ohaffe, Powell & West for their account, it was sent to Baldwin & Putnam; but. that, on discovery of the error, this firm was directed to turn the cotton over to the latter firm, for account of the former, which was in liquidation, and that accordingly, Baldwin & Putnam delivered the cotton to Ohaffe, Powell & West, who received it and transferred it to Ohaffe & Powell, the rightful parties; all this beforp the attachment, or garnishment process had been served.
If it be true, as contended by the plaintiffs, that the title to the cotton was inchoate until actual delivery, it is equally so that it was perfected the moment the cotton came to the possession of the purchasers. On that hypothesis, it follows, as a corollary, that, as the cotton was not seized while in the possession of Baldwin & Putnam, previous to its being turned over to Ohaffe, Powell & West, for account of Ohaffe & Powell, but only after, the creditors took nothing.
Under such state of facts, it is impossible to conceive how, in the presence of the unequivocal and peremptory denials of the garnishees, who are men of standing in the community, and, in the absence of conclusive proof, setting at naught their sworn declarations and establishing a quite different condition of things, they can be adjudged to have made false representations and be held to produce the cotton, or pay the $2564.22, which it realized.
The differences of the litigants were closely discussed below, but the District Judge, who heard and- saw the witnesses who testified before him, and who considered the other testimony and proof adduced, thought the garnishees told the truth. We can not conclude that he erred.
Judgment affirmed.